Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-11 and 15-52 are presented for examination.
Prosecution is re-opened in order to institute 112B and 102 Rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 15-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 7-11, 15-52 are indefinite as to the expression “substantially pure”.  The instant specification uses the phrase without disclosing  what the substantially pure means. Claim 2 is indefinite as to the phrase “substantially free of organic solvent”. The instant specification fails to set forth the amount of organic solvents. Claim 3 is indefinite as to the expression “in the form of a molecular assembly”.  Such phrase fails to set forth the intended meaning.  Claims 9, 10 and 18 are indefinite in failing to use the proper Markush language “from the group consisting of” and using  “and” before the last component of the claim. Claim 27 is  indefinite as to the expression “such as”, because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP 2173.05(d). For example, 27 reads, “The process according to claim 21, wherein the aqueous solvent is water or water-based such as phosphate, citrate, acetate, Tris, HEPES, saline.”  Accordingly,  it’s unclear whether claim 27 is limited to any “water-based buffer” (i.e., the genus) or, alternatively, the specifically recited buffers including phosphate, citrate, acetate, TRIS, HEPES, and saline (i.e., the species). Claim 49 is indefinite as to the phrase “substantially dry”.  The instant specification fails to set forth the definition of substantially dry. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN 103 222 961.
Claim 1 is drawn to “[a] molecular complex comprising a particulate form of dithiocarbamate-metal complex and at least one blood protein, wherein the blood protein is selected from the group consisting of albumin, substantially pure albumin, transferrin, substantially pure transferrin, immunoglobulin, substantially pure and/or monoclonal immunoglobulin, whole blood, blood plasma and blood serum.”  Claim 4 further limits claim 1 to “having the average particle size in the range of 2-900 nm.”  Claim 7 limits the claimed molecular complex to “wherein the metal is selected from the group consisting of copper.  Claim 11 further limits the molecular complex to “wherein the dithiocarbamate is diethyldithiocarbamate.”
The ‘961 publication teaches molecular complexes of copper diethyldithiocarbamate and human serum albumin in particle form.  See figure 1.  See also caption to figure 1 (“Figure 1 Transmission electron micrograph of Cu (DDC)2 human serum albumin nanoparticles.”).  See also paragraphs [0002] and [0003] showing the “DDC” in Cu (DDC)2 to be “copper diethyldithiocarbamate” which meets the limitations in dependent claims 7 and 11.  Example 1 in the ‘961 publication also shows the size of these particles to be in the range of “120 nm to 160 nm” which falls within the claimed range of “2-900 nm” in claim 4.  See Example 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11 and 15-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103222961 in view of Lind et al. (US 20060040980).
the preparation process using the micro-jet method: Cu (DDC) 2 is dissolved in an organic solvent, added to an aqueous protein solution with a concentration of 0.05% to 25% under an ice bath condition of 0-10 ° C, and transferred to a micro-jet circulation after high-speed shearing. Then, the organic solvent was evaporated under reduced pressure, filtered and sterilized, and lyophilized to obtain Cu (DDC) 2 nanoparticles.  Ultrasonic preparation process: Dissolve Cu (DDC) 2 in an organic solvent, add it to an aqueous protein solution with a concentration of 0.05% to 25% while stirring at 0-10 ° C in an ice bath, ultrasonically emulsify, and then remove under reduced pressure Organic solvent, filtered and sterilized, lyophilized to obtain Cu (DDC) 2 nanoparticles;
Preparation process using high-pressure homogenization method: Cu (DDC) 2 is dissolved in an organic
solvent, added to an aqueous protein solution with a concentration of 0.05% to 25% under an ice bath
at 0-10 ° C, and then transferred to a high-pressure homogenizer after high-speed shearing Internal
circulation, then evaporate the organic solvent under reduced pressure, filter and sterilize, and freeze dry to obtain Cu (DDC) 2 nanoparticles. Therefore, lyophilization or spray drying as claimed herein is taught by ‘961 document.  The use of cryoprotectant components, such as trehalose, mannose, lactose, glucose, sucrose, a D-mannose, cellobiose, maltose, muscle sugar, raffinose, inulin, dextrose, maltodextrin, Malt polysaccharides, sucrose octasulfate, heparin, 2-hydroxypropyl-β cyclodextrin, glycerin, mannitol, inositol, sorbitol, thiol, polyethylene glycol, amino acids, polymers, One or more of The ‘961 publication differs from the claimed invention in explicitly teaching the specific zeta-potential, and being substantially free of an organic solvent. Lind et al., teaches the anti-cancer uses of compounds, such as, diethyldithiocarbamate-metal complex, such as copper or albumin-metal complexes. See Para [0010]. The use of tablets and capsules in combination with sugars is taught in Para [0078]. Lind et al. in Para [[0076] teaches that the composition of the invention may be manufactured in manners generally known for preparing pharmaceutical formulations, e,g,, using conventional technique, such as mixing , dissolving, granulating, emulsifying, encapsulating, entrapping or lyophilizing.  Lind teaches that the composition may be formulated into an aqueous solution using physiologically compatible buffers. See Para [0077]. Lind further teaches that that aqueous solution of the active compound can be in a water soluble form.  See Para [0083]. The use of a a muti-dose container is taught in Para [0082]. It would have been obvious to a person skilled in the art to formulate a diethydilthiocarbamate-metal complex in a aqueous non-organic solution motivated by Lind et al., which teaches that diethydilthiocarbamate metal complex has been prepared in an aqueous solution using a buffer, such as HEPES or water. The determination of the Zeta potential is considered to be within the skill of the artisan in the absence of evidence to the contrary.  Furthermore, since the prior art uses the same diethyldithiocarbamate metal complex, such composition is expected to have the same zeta potential in the absence of evidence to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617